Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1 is/are drawn to isolated nucleic acid sequence encoded the peptides of SEQ ID Nos: 58-102, classified in C07K 14/575, for example.
II.	Claim(s) 2-5, 7, and 8 is/are drawn to a vector plus the nucleic acids encoding the peptides of Group I, classified in A61K 47/549, for example.
III.	Claim(s) 6 is/are drawn to an oral delivery system, classified in A61P 1/04, for example.
IV.	Claim(s) 9 and 10 is/are drawn to a method of treatment, classified in A61K 38/00, for example.

Due to the complex nature of the claims, no request for an oral election is being made, see MPEP 812.01.

The inventions are distinct, each from the other for the following reasons:
Inventions I-III are drawn to different products.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  
In the instant case the products are structurally and functionally distinct. For example, .

Inventions I-III and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown:
(1) the process for using the product as claimed can be practiced with another materially different product or 
(2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case (1) is relevant as other medicaments can be used to treat diseases claimed.

Inventions I, II, III, and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).
In the instant case, the different inventions, as evidenced by the claims themselves, are directed to different inventions which are not connected in design, operation, or effect.  These methods are independent since they are not disclosed as capable of use together, they have different modes of operation, they have different functions, and they have different effects.  One would not have to practice the various methods at the same time to practice just one method alone.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.


	In the instant case, the search burden encompasses one or more of (a)-(c). For example:
	(a) is generally useless for complex molecules, or complex Markush groups the must be search by chemical databases. The search for a product would not necessarily find its method of synthesis or method of using the compound. A compound can be made in a number of ways, and the search to arrive at a single reference that teaches all the embodiments and limitations is unrealistic, requiring a number of search strings and databases. Further, methods are divergent in subject matter, requiring different search strings and databases. Lastly, single reference hits that embrace all of what Applicants are claiming are rather infrequent, and for obviousness type rejections, the search results require substantial reading and refinement of the search terms as the prior art is uncovered. Thus, (c) and (d) are very relevant to multiple and/or divergent inventions despite the presumption of overlap in subject matter between different inventions, and presents a burden to the Examiner.
	(e) is also relevant as issues of written description, enablement, and indefiniteness, even new matter, are often found in the initial claims.  This adds to the already burdensome search of divergent inventions. 


Applicant is advised that the reply to this requirement to be complete must include
(i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and
(ii) identification of the claims encompassing the elected invention. 
 
37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

      Regardless of which group is elected, a further election of species is required.
This application contains claims directed to patentably distinct species. The species are independent or distinct because the species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Therefore, there is a search and/or examination burden for the patentably distinct species as set forth in the reason(s) above.

Applicant is advised that the reply to this requirement to be complete must include: 
(i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

No matter which group Applicants elect a peptide SEQ ID NO to a single species must be elected, or a Markush of a small subset that can be searched in a manner to capture the group of species.

Election of Species Practice
The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder of Process Claims
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.

Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

With the response to this Election/Restriction requirement, a listing of co-pending applications relevant to the instantly claimed invention is requested, but not required.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571)272-2064.  The examiner can normally be reached on 9:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S HEARD/Primary Examiner, Art Unit 1654